DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The reference Duguett, M.M. et al. was not considered as no English translation of the abstract was provided.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.

(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system (EFS-Web.)
The disclosure is objected to because it is missing appropriate headings.
Appropriate correction is required.

Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because legalese is used (i.e., "said group Ar and said aliphatic").  Correction is required.  See MPEP § 608.01(b).
The abstract of the disclosure is objected to because the heading "Abstract" or "Abstract of the Disclosure" is missing.  Correction is required.  See MPEP § 608.01(b).	

The disclosure is objected to because of the following informalities: P.10 lines 14-15, subscripts on the repeating units of the chains are illegible.  
Appropriate correction is required.
Claim Objections
Claim 23 objected to because of the following informalities:  subscripts on the repeating units of the chains are illegible.  Appropriate correction is required.



Claim Rejections - 35 USC § 101/112
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24 and 25 are rejected under U.S.C. 101, or, alternatively, U.S.C. 112, second paragraph as they merely recite a use without any active, positive steps delimiting how this use is actually practiced. The only method step cited is using the compound claimed. See Ex Parte Erlich, 3 USPQ2d 1011.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-5, 22, 24-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanchez (ES2693587A1).

XXXXXXXXXXXX<<<<<<<<<<<<THIS GOES UNDER 103>>>>>>>>XXXXXXXXXXX

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 22, 24-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez (ES2693587A1).

Claims in the current application include optional language which for purposes of examination are not needed to be considered. Examiner notes that Sanchez, Jähnert, Hamrock, and Ohno
teach many if not most of these optional features and they will be addressed when this is the case.

Regarding claim 1,.Sanchez teaches a(n asymmetric sulfonamide) compound (Sanchez formula (I) and (I’), [Ar—N-—SO2—X]n  An+ ), comprising a polycyclic group, Ar, of up to three rings at least one of which is aromatic, said rings each independently having from 4 to 6 members (Sanchez “The term "aryl" means an aromatic carbocyclic moiety of up to 20 carbon atoms, which may be a single ring (monoclonal) or multiple rings (bicyclic, up to three rings) condensed together or covalently linked” p.4 lines 17-18), said polycyclic group being able to include up to 18 heteroatoms (Sanchez “The term "heteroaryl" as used herein, refers to an aromatic ring containing monocyclic [sic[ or bicyclic [sic] carbon of 5-10 members having from 1 to 3 of its ring members independently selected from nitrogen, sulfur or oxygen. In some embodiments, the monocyclic [sic] rings have from 5 to 6 members. In certain embodiments, the bicyclic [sic] rings have structures of 8 to 10 members.” p.4 lines 35-38), a linear or branched (Sanchez “The term C1-5 alkyl refers to straight or branched hydrocarbon chain” p.4 line 43), saturated or unsaturated aliphatic chain optionally substituted by one or more fluorine atoms, said aliphatic chain comprising a linear chain of at least six covalent bonds (Sanchez “a linear C1-5 alkyl, preferably CH3, a linear fluorinated alkyl group -CH2-CuF2u + 1, in which 1 ≤ u ≤ 5, preferably u = 1 or 2, more preferably the linear fluorinated alkyl group is -CH2CF3, a C1-5 alkyl group substituted with minus one electron acceptor group selected from CN and NO2, preferably -CH2-CH2-CN, -CH(CN)2, -C(CH)3(CN)2 or -C(CN)3, an alkenyl group such as -(CH2)n’-CH=CH2 where 0 ≤ n '≤ 5, preferably n' is 0 or 1 and a styryl group. (These unsaturated moieties, ie alkenyl and styryl…)” p.5 line 52 and p.6 lines 6-10), said sulfonamide being linked to said polycyclic group Ar via its nitrogen atom (Sanchez formula (I) and (I'), [Ar—N-—SO2—X]n  An+), and, if need be a counter cation for the anionic form of the sulfonamide unit, selected from the alkali metals and the proton H+ + (Sanchez, “An+ is a metal cation or an organic cation, n is selected from 1 to 4” p.2 line 37, “An+ is H + or a metal or organic cation in which n is selected from 1 to 4,” p.5 line 2, formula (I) and (I'), [Ar—N-—SO2—X]n  An+).
Sanchez does not explicitly teach a polycyclic group, Ar, consisting of two to six rings. However, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to replace Ar as taught by Sanchez, with up to 3 rings, by Ar with up to 6 rings in order to further delocalize the negative charge on the nitrogen, directly linked to the aryl group, in the sulfonamide group favoring the ionic conductivity of the compound (Sanchez p.8 lines 27-30).
While Sanchez does not explicitly teach the group Ar and aliphatic chain being covalently linked via a spacer represented by a sulfonamide unit -SO2-NH- or its anionic form -SO2-N--, the sulfonamide being linked to the polycyclic group Ar via its nitrogen atom and to the aliphatic chain via its sulfur atom, Sanchez does disclose the sulfonamide linker is attached to X, with X being F or CF3 (Sanchez p.2 line 39, formula (I) and (I’) , [Ar—N-—SO2—X]n  An+), Sanchez additionally teaches Ar can be substituted with one or more electron withdrawing groups such as -NHR and -SO2X’ (Sanchez p.3, lines 2-21) where X’ can be the groups -OR or -R, among others (Sanchez p.3 line 28), in which R includes linear alkyl, C1-5, linear fluorinated alkyl groups such as -CH2-CF3 (Sanchez p.3, lines 21-23), a linear or branched alkyl chain (Sanchez p.4 line 45) that can be substituted with electron withdrawing groups (Sanchez p.3 lines 21-26). This would allow for groups like -SO2-CH2-CF3 and other -R substitutions as taught by Sanchez (see  Id. at 417, 82 USPQ2d at 1395-96). Further, Sanchez teaches as nitrogen is directly linked to the aryl group, the negative charge on the nitrogen is delocalized not only in the aryl but also to the electron acceptor group. This decreases the basicity of the anion and Sanchez p.8 lines 27-30).
	Therefore one of ordinary skill in the art before the effective filing date of the claimed invention would have reasonably substituted the X group, such as -CF3, for a linear fluorinated alkyl chain like -CH2-CF3 as taught by Sanchez to further delocalize the negative charge on the nitrogen in the sulfonamide group favoring the ionic conductivity of the compound.
	Sanchez does not explicitly teach an aliphatic chain optionally containing one or more groups selected from the group consisting of hydroxyl, -NH2 and oxo groups. However, Sanchez does teach electron withdrawing groups -CN and -NO2 substituted on the alkyl chain (Sanchez p.3 lines 23-25). Sanchez further teaches a larger set of withdrawing groups, including but not limited to -CN, -NO2, -NO, CHO, --COCH3, -CO-CH = CH2, -CO2R, - CONH2, -NHR, -NR2, -OR, -NH2, - NHR, -NR2, -SO2X (Sanchez p.3 lines 20-21), allowing for further delocalization of the negative charge on the nitrogen atom favoring the ionic conductivity of the compound (Sanchez p.8 lines 27-30).
	Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would have reasonably understood an electron withdrawing group such as hydroxyl, -NH2 or oxo groups substituted on the alkyl chain would provide an improvement as nitrogen is directly linked to the aryl group, the negative charge on the nitrogen is delocalized not only in the aryl but also to the electron acceptor group, decreasing the basicity of the anion and favoring the dissociation of the ion pair and the ionic conductivity. This delocalization is also an asset for the dissolution of the salt in aprotic solvents like those of Li batteries.

Regarding claim 2, Sanchez teaches all of the limitations of claim 1 as set forth above. Sanchez further discloses wherein the compound is in the form of a salt having, as spacer, the anionic form of sulfonamide, -SO2-N-- and a counter cation, An+ (Sanchez p.2 line 37, formula (I) and (I’) [Ar—N-—SO2—X]n  An+).

Regarding claim 3, Sanchez teaches all of the limitations of claim 1 as set forth above. Sanchez further discloses the compound wherein the covalent bond between the nitrogen atom and the heteroaryl group  is established via an aromatic structure forming all or part of the heteroaryl group (Sanchez p.2 line 35, p.8 lines 27-30, formula (I) and (I’) [Ar—N-—SO2—X]n  An+).

Regarding claim 4, Sanchez teaches all of the limitations of claim 1 as set forth above. Sanchez further discloses the compound wherein said polycyclic group Ar is in a condensed aromatic form (Sanchez “The term "aryl" means an aromatic carbocyclic moiety of up to 20 carbon atoms, which may be a single ring (monoclonal) or multiple rings (bicyclic, up to three rings) condensed together” p.4 lines 17-18)

Regarding claim 5, Sanchez teaches all of the limitations of claim 1 as set forth above. Sanchez further discloses the compound wherein said polycyclic group Ar has a polycyclic skeleton or is derived from a polycyclic skeleton of up to three rings (Sanchez “The term "aryl" means an aromatic carbocyclic moiety of up to 20 carbon atoms, which may be a single ring (monoclonal) or multiple rings (bicyclic, up to three rings) condensed together or covalently linked. Examples of aryl moieties include, but they are not limited to phenyl, 1-naphthyl, 2-naphthyl, biphenyl, anthryl, phenanthryl, fluorenyl, indanyl, biphenylenyl, acenaphtenyl, acenaphthylenyl and the like In some embodiments, the aryl groups have from 6 to 20 carbon atoms” p.4 lines 17-21, p.4 lines 35-41). Sanchez does not explicitly disclose Ar to be more than three rings, such as tetracene, pyrene, chrysene, perylene etc as presented in the current application.
	However, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to replace Ar as taught by Sanchez with up to 3 rings by Ar with up to 6 rings in order to further delocalize the negative charge on the nitrogen, directly linked to the aryl group, in the sulfonamide group favoring the ionic conductivity of the compound (Sanchez p.8 lines 27-30).

Regarding claim 22, Sanchez teaches all of the limitations of claim 1 as set forth above. Sanchez further discloses wherein the compound has the general formula [R1—SO2—N-—Ar] M+ (Sanchez formula (I) and (I’) [Ar—N-—SO2—X]n  An+) where Ar is a fully aromatic polycyclic group (Sanchez p.4 line 17 and 35) and M+ is a counter cation selected from the group of alkali metals (Sanchez “In a preferred embodiment of the invention, An+ is selected from: a monovalent cation (n = 1) of an alkali metal selected from lithium, sodium, potassium, rubidium and cesium” p.2 line 43-44). Sanchez does not explicitly teach R1 (Sanchez X) represents an aliphatic chain, Sanchez does disclose the sulfonamide linker is attached to X, with X being F or CF3 (Sanchez p.2 line 39, formula (I) and (I’) , [Ar—N-—SO2—X]n  An+), Sanchez additionally teaches Ar can be substituted with one or more electron withdrawing groups such as -NHR and -SO2X’ (Sanchez p.3, lines 2-21) where X’ can be the groups -OR or -R (Sanchez p.3 line 28), in which R includes linear alkyl, C1-5, linear fluorinated alkyl groups such as -CH2-CF3 (Sanchez p.3, lines 21-23), a linear or branched alkyl chain (Sanchez p.4 line 45) that can be substituted with electron withdrawing groups (Sanchez p.3 lines 21-26). This would allow for Sanchez p.8 lines 27-30).
	Therefore one of ordinary skill in the art before the effective filing date of the claimed invention would have reasonably substituted the X group, such as -CF3, for a linear fluorinated alkyl chain like -CH2-CF3 and other -R substitutions as taught by Sanchez to further delocalize the negative charge on the nitrogen in the sulfonamide group favoring the ionic conductivity of the compound.

Regarding claim 24, Sanchez discloses a method of preparing an electrolyte of a(n asymmetric) sulfonamide compound (Sanchez p.8 line 32, formula (I) and (I’), [Ar—N-—SO2—X]n  An+) comprising a polycyclic group, Ar, of up to three rings at least one of which is aromatic, said rings each independently having from 4 to 6 members (Sanchez “The term "aryl" means an aromatic carbocyclic moiety of up to 20 carbon atoms, which may be a single ring (monoclonal) or multiple rings (bicyclic, up to three rings) condensed together or covalently linked” p.4 lines 17-18), said polycyclic group being able to include up to 18 heteroatoms (Sanchez “The term "heteroaryl" as used herein, refers to an aromatic ring containing monocyclic [sic[ or bicyclic [sic] carbon of 5-10 members having from 1 to 3 of its ring members independently selected from nitrogen, sulfur or oxygen. In some embodiments, the monocyclic [sic] rings have from 5 to 6 members. In certain embodiments, the bicyclic [sic] rings have structures of 8 to 10 members.” p.4 lines 35-38), a linear or branched (Sanchez “The term C1-5 alkyl refers to straight or branched hydrocarbon chain” p.4 line 43), saturated or unsaturated aliphatic chain optionally substituted by one or more fluorine atoms, said aliphatic chain comprising a linear chain of at least six covalent bonds (Sanchez “a linear C1-5 alkyl, preferably CH3, a linear fluorinated alkyl group -CH2-CuF2u + 1, in which 1 ≤ u ≤ 5, preferably u = 1 or 2, more preferably the linear fluorinated alkyl group is -CH2CF3, a C1-5 alkyl group substituted with minus one electron acceptor group selected from CN and NO2, preferably -CH2-CH2-CN, -CH(CN)2, -C(CH)3(CN)2 or -C(CN)3, an alkenyl group such as -(CH2)n’-CH=CH2 where 0 ≤ n '≤ 5, preferably n' is 0 or 1 and a styryl group. (These unsaturated moieties, ie alkenyl and styryl…)” p.5 line 52 and p.6 lines 6-10), said sulfonamide being linked to said polycyclic group Ar via its nitrogen atom (Sanchez formula (I) and (I'), [Ar—N-—SO2—X]n  An+), and, if need be a counter cation for the anionic form of the sulfonamide unit, selected from the alkali metals and the proton H+ + (Sanchez, “An+ is a metal cation or an organic cation, n is selected from 1 to 4” p.2 line 37, “An+ is H + or a metal or organic cation in which n is selected from 1 to 4,” p.5 line 2, formula (I) and (I'), [Ar—N-—SO2—X]n  An+).
Sanchez does not explicitly teach a polycyclic group, Ar, consisting of two to six rings. However, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to replace Ar as taught by Sanchez, with up to 3 rings, by Ar with up to 6 rings in order to further delocalize the negative charge on the nitrogen, directly linked to the aryl group, in the sulfonamide group favoring the ionic conductivity of the compound (Sanchez p.8 lines 27-30).
While Sanchez does not explicitly teach the group Ar and aliphatic chain being covalently linked via a spacer represented by a sulfonamide unit -SO2-NH- or its anionic form -SO2-N--, the sulfonamide being linked to the polycyclic group Ar via its nitrogen atom and to Sanchez p.2 line 39, formula (I) and (I’) , [Ar—N-—SO2—X]n  An+), Sanchez additionally teaches Ar can be substituted with one or more electron withdrawing groups such as -NHR and -SO2X’ (Sanchez p.3, lines 2-21) where X’ can be the groups -OR or -R, among others (Sanchez p.3 line 28), in which R includes linear alkyl, C1-5, linear fluorinated alkyl groups such as -CH2-CF3 (Sanchez p.3, lines 21-23), a linear or branched alkyl chain (Sanchez p.4 line 45) that can be substituted with electron withdrawing groups (Sanchez p.3 lines 21-26). This would allow for groups like -SO2-CH2-CF3 and other -R substitutions as taught by Sanchez (see  Id. at 417, 82 USPQ2d at 1395-96). Further, Sanchez teaches as nitrogen is directly linked to the aryl group, the negative charge on the nitrogen is delocalized not only in the aryl but also to the electron acceptor group. This decreases the basicity of the anion and favors the dissociation of the ion pair and the ionic conductivity. This delocalization is also an asset for the dissolution of the salt in aprotic solvents like those of the Li batteries (Sanchez p.8 lines 27-30).
	Therefore one of ordinary skill in the art before the effective filing date of the claimed invention would have reasonably substituted the X group, such as -CF3, for a linear fluorinated alkyl chain like -CH2-CF3 as taught by Sanchez to further delocalize the negative charge on the nitrogen in the sulfonamide group favoring the ionic conductivity of the compound.
	Sanchez does not explicitly teach an aliphatic chain optionally containing one or more groups selected from the group consisting of hydroxyl, -NH2 and oxo groups. However, Sanchez does teach electron withdrawing groups -CN and -NO2 substituted on the alkyl chain (Sanchez p.3 lines 23-25). Sanchez further teaches a larger set of withdrawing groups, including but not limited to -CN, -NO2, -NO, CHO, --COCH3, -CO-CH = CH2, -CO2R, - CONH2, -NHR, -NR2, Sanchez p.3 lines 20-21), allowing for further delocalization of the negative charge on the nitrogen atom favoring the ionic conductivity of the compound (Sanchez p.8 lines 27-30).
	Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would have reasonably understood an electron withdrawing group such as hydroxyl, -NH2 or oxo groups substituted on the alkyl chain would provide an improvement as nitrogen is directly linked to the aryl group, the negative charge on the nitrogen is delocalized not only in the aryl but also to the electron acceptor group, decreasing the basicity of the anion and favoring the dissociation of the ion pair and the ionic conductivity. This delocalization is also an asset for the dissolution of the salt in aprotic solvents like those of Li batteries.

Regarding claim 25, Sanchez teaches a method of preparing an electrolytic composition using the anionic form of an asymmetric sulfonamide compound (Sanchez p.8 lines 10-33) as well as disclosing all of the limitations of claim 1 as set forth above.

Regarding claim 26, Sanchez teaches all of the limitations of claim 1 as set forth above. Sanchez further discloses an electrolyte formed from the anionic form of an asymmetric sulfonamide compound (Sanchez p.8 lines 10-33). 

Regarding claim 27, Sanchez teaches an electrochemical system comprising an electrolyte formed in whole or in part by the anionic form of an asymmetric sulfonamide compound (Sanchez “A second aspect of the present invention relates to the use of a compound of formula (I ')… for the manufacture of an electrochemical energy storage device” p.4 lines 50-60 and p.5 lines 1-23, formula (I) and (I’), [Ar—N-—SO2—X]n  An+) comprising a polycyclic group, Ar, of up to three rings at least one of which is aromatic, said rings each independently having from 4 to 6 members (Sanchez “The term "aryl" means an aromatic carbocyclic moiety of up to 20 carbon atoms, which may be a single ring (monoclonal) or multiple rings (bicyclic, up to three rings) condensed together or covalently linked” p.4 lines 17-18), said polycyclic group being able to include up to 18 heteroatoms (Sanchez “The term "heteroaryl" as used herein, refers to an aromatic ring containing monocyclic [sic[ or bicyclic [sic] carbon of 5-10 members having from 1 to 3 of its ring members independently selected from nitrogen, sulfur or oxygen. In some embodiments, the monocyclic [sic] rings have from 5 to 6 members. In certain embodiments, the bicyclic [sic] rings have structures of 8 to 10 members.” p.4 lines 35-38), a linear or branched (Sanchez “The term C1-5 alkyl refers to straight or branched hydrocarbon chain” p.4 line 43), saturated or unsaturated aliphatic chain optionally substituted by one or more fluorine atoms, said aliphatic chain comprising a linear chain of at least six covalent bonds (Sanchez “a linear C1-5 alkyl, preferably CH3, a linear fluorinated alkyl group -CH2-CuF2u + 1, in which 1 ≤ u ≤ 5, preferably u = 1 or 2, more preferably the linear fluorinated alkyl group is -CH2CF3, a C1-5 alkyl group substituted with minus one electron acceptor group selected from CN and NO2, preferably -CH2-CH2-CN, -CH(CN)2, -C(CH)3(CN)2 or -C(CN)3, an alkenyl group such as -(CH2)n’-CH=CH2 where 0 ≤ n '≤ 5, preferably n' is 0 or 1 and a styryl group. (These unsaturated moieties, ie alkenyl and styryl…)” p.5 line 52 and p.6 lines 6-10), said sulfonamide being linked to said polycyclic group Ar via its nitrogen atom (Sanchez formula (I) and (I'), [Ar—N-—SO2—X]n  An+), and, if need be a counter cation for the anionic form of the sulfonamide unit, selected from the alkali metals and the proton H+ + (Sanchez, “An+ is a metal cation or an organic cation, n is selected from 1 to 4” p.2 line 37, “An+ is H + or a metal or organic cation in which n is selected from 1 to 4,” p.5 line 2, formula (I) and (I'), [Ar—N-—SO2—X]n  An+).
Sanchez does not explicitly teach a polycyclic group, Ar, consisting of two to six rings. However, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to replace Ar as taught by Sanchez, with up to 3 rings, by Ar with up to 6 rings in order to further delocalize the negative charge on the nitrogen, directly linked to the aryl group, in the sulfonamide group favoring the ionic conductivity of the compound (Sanchez p.8 lines 27-30).
While Sanchez does not explicitly teach the group Ar and aliphatic chain being covalently linked via a spacer represented by a sulfonamide unit -SO2-NH- or its anionic form -SO2-N--, the sulfonamide being linked to the polycyclic group Ar via its nitrogen atom and to the aliphatic chain via its sulfur atom, Sanchez does disclose the sulfonamide linker is attached to X, with X being F or CF3 (Sanchez p.2 line 39, formula (I) and (I’) , [Ar—N-—SO2—X]n  An+), Sanchez additionally teaches Ar can be substituted with one or more electron withdrawing groups such as -NHR and -SO2X’ (Sanchez p.3, lines 2-21) where X’ can be the groups -OR or -R, among others (Sanchez p.3 line 28), in which R includes linear alkyl, C1-5, linear fluorinated alkyl groups such as -CH2-CF3 (Sanchez p.3, lines 21-23), a linear or branched alkyl chain (Sanchez p.4 line 45) that can be substituted with electron withdrawing groups (Sanchez p.3 lines 21-26). This would allow for groups like -SO2-CH2-CF3 and other -R substitutions as taught by Sanchez (see  Id. at 417, 82 USPQ2d at 1395-96). Further, Sanchez teaches as nitrogen is directly linked to the aryl group, the negative charge on the nitrogen is delocalized not only in the aryl but also to the electron acceptor group. This decreases the basicity of the anion and favors the dissociation of the ion pair and the ionic conductivity. This delocalization is also an Sanchez p.8 lines 27-30).
	Therefore one of ordinary skill in the art before the effective filing date of the claimed invention would have reasonably substituted the X group, such as -CF3, for a linear fluorinated alkyl chain like -CH2-CF3 as taught by Sanchez to further delocalize the negative charge on the nitrogen in the sulfonamide group favoring the ionic conductivity of the compound.
	Sanchez does not explicitly teach an aliphatic chain optionally containing one or more groups selected from the group consisting of hydroxyl, -NH2 and oxo groups. However, Sanchez does teach electron withdrawing groups -CN and -NO2 substituted on the alkyl chain (Sanchez p.3 lines 23-25). Sanchez further teaches a larger set of withdrawing groups, including but not limited to -CN, -NO2, -NO, CHO, --COCH3, -CO-CH = CH2, -CO2R, - CONH2, -NHR, -NR2, -OR, -NH2, - NHR, -NR2, -SO2X (Sanchez p.3 lines 20-21), allowing for further delocalization of the negative charge on the nitrogen atom favoring the ionic conductivity of the compound (Sanchez p.8 lines 27-30).
	Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would have reasonably understood an electron withdrawing group such as hydroxyl, -NH2 or oxo groups substituted on the alkyl chain would provide an improvement as nitrogen is directly linked to the aryl group, the negative charge on the nitrogen is delocalized not only in the aryl but also to the electron acceptor group, decreasing the basicity of the anion and favoring the dissociation of the ion pair and the ionic conductivity. This delocalization is also an asset for the dissolution of the salt in aprotic solvents like those of Li batteries. 


Regarding claims 28, Sanchez teaches all of the limitations of claim 1 as set forth above. Sanchez further teaches an electrochemical system comprising an electrolyte formed in whole or in part by the anionic form of the asymmetric sulfonamide compound (Sanchez “A second aspect of the present invention relates to the use of a compound of formula (I ')… for the manufacture of an electrochemical energy storage device” p.4 lines 50-60 and p.5 lines 1-23, formula (I) and (I’), [Ar—N-—SO2—X]n  An+).

Regarding claim 29, Sanchez teaches all of the limitations of claim 27 as set forth above. Sanchez further teaches wherein the system is an electrochemical generator, converter or storage system (Sanchez “The invention relates to salts based on organic anions of sulfonamides and their uses for the manufacture of fuel cells and batteries, such as lithium batteries” p.1 lines 15-16), meeting the limitations of claim 29 here.

Regarding claim 30, Sanchez teaches all of the limitations of claim 27 as set forth above. Further, Sanchez teaches wherein the system is a proton exchange membrane fuel cell or redox flow battery, a primary or secondary battery, or a lithium-air or lithium-sulfur battery (Sanchez “The invention relates to salts based on organic anions of sulfonamides and their uses for the manufacture of fuel cells and batteries, such as lithium batteries” p.1 lines 15-16), meeting the limitations of claim 29 here.

Claims 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez (ES2693587A1) in view of Jähnert 2014.

Regarding claim 6, Sanchez teaches all of the limitations of claim 1 as set forth above. Sanchez further teaches an aryl group, Ar, is an optionally substituted aryl or heteroaryl group (Sanchez p.2 line 35) but it does not explicitly teach the aryl or heteroaryl group is a radical. However, Jähnert teaches phenolic-radicals in electroactive materials (Jähnert title).
	Sanchez and Jähnert are considered analogous as they both consider materials for us in electrochemical systems, such as batteries. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sanchez to incorporate the teachings of Jähnert by replacing the Ar group with a radical derived from an aromatic bicyclic skeleton, as cyclic radicals can play a pivotal role as electroactive material (Jähnert abstract).

Regarding claim 18, Sanchez teaches all of the limitations of claim 1 as set forth above. Sanchez further teaches an aryl group, Ar, is a heteroaryl group (Sanchez p.2 line 35) but it does not explicitly teach the heteroaryl group is a radical. However, Jähnert teaches naphthyl-radicals in electroactive materials (Jähnert p.15237).
	Sanchez and Jähnert are considered analogous as they both consider materials for us in electrochemical systems, such as batteries. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sanchez to incorporate the teachings of Jähnert by replacing the Ar group with a naphthyl radical, as cyclic radicals can play a pivotal role as electroactive material (Jähnert abstract).

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez (ES2693587A1) in view of Hamrock (U.S. Patent No. 6063522).

Regarding claim 19, Sanchez teaches all of the limitations of claim 1 as set forth above. Sanchez further teaches an alkyl chain substituted with various electron withdrawing groups (Sanchez p.3 lines 21-26) intersected by oxygen atoms (Sanchez p.3 line 28), but it does not appear to explicitly disclose the alkyl chain having 6-18 carbon atoms. However, Hamrock teaches a compound containing an aryl group with an alkyl chain selected from the group consisting of a straight or branched aliphatic group having from 2 to 18 carbon atoms (Hamrock col. 2 lines 50-52).
	Sanchez and Hamrock are considered analogous as they both consider conductive salts for use in electrochemical systems. It would have therefore been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Sanchez to incorporate the teachings of Hamrock by lengthening the alkyl chain from 6-18 carbon atoms since by having part of the expensive perfluoroalkyl groups (FC) replaced with inexpensive hydrocarbon groups (HC), the salts can be made having lower molecular weights and thus can be used at lower weight concentrations in electrolytes to produce a given molarity solution (Hamrock col. 2 lines 9-14).

Regarding claim 20, Sanchez teaches all of the limitations of claim 1 as set forth above. Sanchez further teaches a compound (Sanchez formula (I) and (I’)) where an aryl group, Ar, is an optionally substituted aryl or heteroaryl group (Sanchez p.2 line 35). Sanchez further teaches, An+ is a metal cation or an organic cation, n is selected from 1 to 4 and that An+ is H+ or a metal or organic cation in which n is selected from 1 to 4 (Sanchez p.2 line 37, p.5 line 2, formula (I) and (I')). One of ordinary skill in the art understands H3O+ is the solvated form of Sanchez p.2 line 39, formula (I) and (I’)), Sanchez also teaches that Ar can be substituted by -NHR or -SO2X’ (Sanchez p.3, lines 2-21) where X’ can be -OR or -R (Sanchez p.3 line 28) and R can be a linear or branched alkyl chain (Sanchez p.4 line 45) that can be substituted with electron withdrawing groups (Sanchez p.3 lines 21-26). 
Sanchez teaches as nitrogen is directly linked to the aryl group, the negative charge on the nitrogen is delocalized not only in the aryl but also to the electron acceptor group. This decreases the basicity of the anion and favors the dissociation of the ion pair and the ionic conductivity. This delocalization is also an asset for the dissolution of the salt in aprotic solvents like those of the Li batteries (Sanchez p.8 lines 27-30). This arrangement would serve to further delocalize the negative charge further improving the overall function. Replacing the X group attaching to the sulfonamide unit or its anionic form would be obvious to one of ordinary skill in the art to replace X, directly attached to the sulfonamide unit or its anionic form, with an alkyl group, R. Sanchez does not appear to explicitly teach the aliphatic chain has an oligomeric, homopolymeric or copolymeric structure. However, Hamrock teaches alkyl chains in the salt of an electrolyte, Rh and Rh", can contain a polymerizable group such as an olefinically unsaturated group (e.g., acrylate or allyl), an epoxide group, an isocyanate group and the like that would allow the imide or methide salt to react with other reactive compounds, including other molecules of the same salt or molecules of a different reactive or polymerizable compound, via grafting or polymerization (cationic, anionic or free radical mechanism) to form a homopolymer or a copolymer (Hamrock col 4 lines 44-54). It would have been obvious to one of ordinary skill in the art that oligomeric structure would be included with the homo- and copolymeric structure as oligomers are precursors to polymers.
Hamrock col 4 lines 54-56).

Claims 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez (ES2693587A1) in view of  Ohno 1999.

Regarding claim 21, Sanchez teaches all of the limitations of claim 1 as set forth above. Sanchez further teaches a compound (Sanchez formula (I) and (I’)) where an aryl group, Ar, is an optionally substituted aryl or heteroaryl group (Sanchez p.2 line 35). Sanchez further teaches, An+ is a metal cation or an organic cation, n is selected from 1 to 4 and that An+ is H+ or a metal or organic cation in which n is selected from 1 to 4 (Sanchez p.2 line 37, p.5 line 2, formula (I) and (I')). One of ordinary skill in the art understands H3O+ is the solvated form of H+. While they teach the sulfonamide linker is attached to X, with X being F or CF3 (Sanchez p.2 line 39, formula (I) and (I’)), Sanchez also teaches that Ar can be substituted by -NHR or -SO2X’ (Sanchez p.3, lines 2-21) where X’ can be -OR or -R (Sanchez p.3 line 28) and R can be a linear or branched alkyl chain (Sanchez p.4 line 45) that can be substituted with electron withdrawing groups (Sanchez p.3 lines 21-26). 
Sanchez teaches as nitrogen is directly linked to the aryl group, the negative charge on the nitrogen is delocalized not only in the aryl but also to the electron acceptor group. This Sanchez p.8 lines 27-30). This arrangement would serve to further delocalize the negative charge further improving the overall function. Replacing the X group attaching to the sulfonamide unit or its anionic form would be obvious to one of ordinary skill in the art to replace X, directly attached to the sulfonamide unit or its anionic form, with an alkyl group, R. Sanchez does not appear to explicitly teach the aliphatic chain has a chain of at least 5 or more ethylene oxide units. However, Ohno teaches the aliphatic chain being composed of at least 5 or more ethylene oxide units (Ohno scheme 1).
Sanchez and Ohno are considered analogous as they both consider sulfonamide salts for use in electrochemical systems. It would have therefore been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Sanchez to incorporate the teachings of Ohno where the aliphatic chain has a chain of at least 5 or more ethylene oxide units as poly(ethylene oxide) are expected to be formed as a film because of its flexibility, and to expand the available temperature range. They are developed as an important component for applications such as batteries (Ohno p.323).

Regarding claim 23, Sanchez teaches all of the limitations of claim 1 as set forth above. Sanchez further teaches a compound (Sanchez formula (I) and (I’)) where an aryl group, Ar, the aryl moiety is naphthyl (Sanchez p.4 lines 18-21). Sanchez further teaches, An+ is an alkali metal cation or an organic cation, n is selected from 1 to 4 and that An+ is H+ or a metal or organic cation in which n is selected from 1 to 4 (Sanchez p.2 line 37, p.5 line 2, formula (I) and (I')). While they teach the sulfonamide linker is attached to X, with X being F or CF3 (Sanchez p.2 line 39, formula (I) and (I’)), Sanchez also teaches that Ar can be substituted by -NHR or -SO2X’ (Sanchez p.3, lines 2-21) where X’ can be -OR or -R (Sanchez p.3 line 28) and R can be a linear or branched alkyl chain (Sanchez p.4 line 45) that can be substituted with electron withdrawing groups (Sanchez p.3 lines 21-26). 
Sanchez teaches as nitrogen is directly linked to the aryl group, the negative charge on the nitrogen is delocalized not only in the aryl but also to the electron acceptor group. This decreases the basicity of the anion and favors the dissociation of the ion pair and the ionic conductivity. This delocalization is also an asset for the dissolution of the salt in aprotic solvents like those of the Li batteries (Sanchez p.8 lines 27-30). This arrangement would serve to further delocalize the negative charge further improving the overall function. Replacing the X group attaching to the sulfonamide unit or its anionic form would be obvious to one of ordinary skill in the art to replace X, directly attached to the sulfonamide unit or its anionic form, with an alkyl group, R. Sanchez does not appear to explicitly teach the aliphatic chain has a chain of ethylene oxide units. However, Ohno teaches the aliphatic chain being composed of ethylene oxide units (Ohno scheme 1).
Sanchez and Ohno are considered analogous as they both consider sulfonamide salts for use in electrochemical systems. It would have therefore been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Sanchez to incorporate the teachings of Ohno where the aliphatic chain has a chain of ethylene oxide units as poly(ethylene oxide) are expected to be formed as a film because of its flexibility, and to expand the available temperature range. They are developed as an important component for applications such as batteries (Ohno p.323).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 

Claims 1-3, 5, 6, 18-20, 22 and 23 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5-7, 10, 25, 26, 33 of U.S. Patent No. 10870730. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. patent no. 10870730 claims in formulas (I), (I'), (II):
Ar represents a polycyclic group formed from 2 to 6 rings, at least one of which is aromatic, each ring being, independently of each other, 4- to 6-membered, said polycyclic group possibly including up to 18 heteroatoms, E is an organic spacer comprising a linear sequence of at least two covalent bonds and  E is a linear or branched, saturated or unsaturated aliphatic chain, containing at least two double bonds, said chain being optionally interrupted with one or more heteroatoms, with one or more metalloids...said chain being optionally substituted with one or more fluorine atoms and/or with one or more groups R1, R1 representing a group chosen from a hydroxyl group...an -NH2 group and an oxo group, CX+ is a counter-cation of the anion Ax-, chosen from a proton H+ and alkali metal and alkaline-earth metal cations, where the compound has 2 or more repeating units, n. Additionally it's claimed Ar has one of the polycyclic backbones as claimed in claim 5, particularly naphthalene, and X1 and X2 both represent NH and O, bonded to the organic spacer E.
While the claims are not identical the prior claims overlap in scope with the present claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ladouceur, J. Power Sources 293, 78 (2015), Morizur, New J. Chem 38, 6193 (2014) and Zhang, J. Mater. Sci. 49, 3442 (2014), discloses lithium salts of sulfonamides for batteries, and these are chemically similar to sulfonimides. Yasukawa (JP2000137316A) discloses polycyclic sulfonamide structures. Thiam, J. Power Sources 364, 138 (2017) teaches the salt benefits from the extended delocalization through the ring. Rie (WO2009139257A1), teaches similar compounds, P-41 to 43. Smith (U.S. Patent No. S5,034,547) teaches anthraquinone sulfonamide compounds. Morimoto (JPS61259253A) teaches polycyclic sulfonamides, A-1 and A-2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED HANSEN whose telephone number is (571)272-4590. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Imani Hayman can be reached on (571)270-5528. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

JARED HANSEN
Examiner
Art Unit 4124




/JARED HANSEN/Examiner, Art Unit 4124       

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728